DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.


Response to Arguments
Applicant's amendment and arguments filed 01/08/2021 have been fully considered and while they have overcome the previously applied rejection in the Final Rejection mailed 10/08/2020, they do not overcome the combination of art with respect to Kostic et al. (2017/0007167), as noted in the Interview held 11/04/2020.
With respect to Kostic, Applicant argues a user’s facial image features are not a physiological trend and that the additional tests contemplated by Kostic are from the same device and not a separate device as claimed. However, the Examiner notes Kostic is not relied upon for the facial image features and is instead more broadly relied 
The rejections set forth in the Final Rejection mailed 10/08/2020 have been modified to incorporate the teachings of Kostic.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the received physiological signal".  There is insufficient antecedent basis for this limitation in the claim. The only signal that is received from Claim 1 is the claimed functional signal and not the physiological signal. The Examiner suggests amending the claim to remove the term “received” or amend the claim to change the term “physiological” to “functional”.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-8, 10, 12-18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cheatham et al. (2016/0331255) in view Ghaffari et al. (2017/0095670) further in view of Kostic et al. (2017/0007167).
Regarding Claims 1, 4, 5, 7, 12, 14, 15, 17 20 and 21, Cheatham discloses a stroke risk circuit communicatively coupled to a sensor circuit, the stroke risk circuit configured to monitor a heartbeat signal from a heart sensor 220 (a physiological trend of a plurality of successive heart beats) to determine the presence of atrial fibrillation. Once atrial fibrillation is detected, Cheatham discloses triggering the monitoring of a second signal from a physiological sensor 230 (par. [0027]), the second signal indicative of physical activity or body motion (see par. [0038] for the types of sensors that can be used), so that the system can determine if a patient fell (i.e. posture is prone or has changed from a standing positon, also an indicator of a lack of balance, par. [0038])). Lastly, a stroke risk generator is calculated and output based on the combined analysis of the heart beat trend and the physiological motion data (par. [0027, 0029, 0030]). Cheatham fails to disclose utilizing accelerometers as the particular sensor for detecting body motion of falls. Cheatham also fails to disclose prompting a patient to provide a functional signal indicative of behavioral or cognitive impairment in response to a stroke risk circuit providing a trend that satisfies a specific condition.
 However, Ghaffari discloses utilizing accelerometers in medical diagnostic and treatment systems for the purpose of accurately measuring body motion, posture, falls, etc. in multiple dimensions (par. [0058, 0067]). 
Additionally, Kostic discloses, once an initial indicator of a stroke is made, prompting a user for multiple different tests using different devices, such as a camera 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Cheatham reference to include accelerometers, as taught and suggested by Ghaffari, and to prompt a user for additional tests using different devices, as taught and suggested by Kostic, for the purpose of accurately measuring body motion, posture, falls, etc. in multiple dimensions as well as for accurately diagnosing an occurrence of a stroke.
In regards to Claims 2 and 13, Cheatham discloses obtaining heart data first and then obtaining body motion data such as fall data (i.e. the collection of motion data is triggered by an analytical result from the heart data) , thus making the heart data occur in a time window before the collection and analysis of the motion data (par. [0027]).
In regards to Claims 6, 8, 16 and 18, Cheatham and Ghaffari disclose obtaining signals from sensors wherein some of the signals obtained can be related to speech patterns/slurred speech (par. [0038, 0043]) but fails to disclose whether these sensors are on a mobile device or some other structure. However, in the same field of endeavor, Kostic discloses coupling the sensing devices to a mobile device (i.e. an AMD) such as cell-phone (Abstract) wherein these devices can detect behavioral impairments such as slurred speech (par. [086]). This provides the benefit of increasing system portability and patient mobility. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the 
Regarding Claim 10, Cheatham discloses alerting a medical service provider or patient in response to a determined stroke risk indication (par. [0027]).
Regarding Claim 20, Cheatham discloses alerting a medical service provider or patient in response to a determined stroke risk indication (par. [0027]).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cheatham et al. (2016/0331255) in view of Ghaffari et al. (2017/0095670), further in view of Kostic et al. (2017/0007167), Tran (2008/0001735), and Waszczyszyn, Zenon “Neural Networks in the Analysis and Design of Structures”.
Regarding Claim 3, Cheatham, Ghaffari and Kostic disclose a stroke detection and prediction system that relies on multiple sensed signals to generate a stroke risk. Cheatham does not discloses applying weighting factors to these signals to generate the stroke risk. However, Tran discloses a stroke detection system that relies on multiple sensed signals to determine a stroke risk, wherein a neural network is used to train the system using weighted values so that the accuracy of predicting a stroke can be increased over time (par. [0076, 0356, 0368]), as evidenced by Waszczyszyn, Zenon “Neural Networks in the Analysis and Design of Structures” regarding the basics of neural network design, which includes weighting factors (see p. 9). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the .

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheatham et al. (2016/0331255) in view of Ghaffari et al. (2017/0095670), further in view of Kostic et al. (2017/0007167) and Lakhotia et al. “Aphasic Dystextia as Presenting Feature of Ischemic Stroke in a Pediatric Patient”. 
Cheatham, Ghaffari and Tran disclose detecting Aphasia by measuring an accuracy of a response from a user to a text or verbal instructions to detect stroke (Kostic par. [0086]) but fails to disclose receiving a text communication from a patient to detect or determine the presence of dystextia. However, Lakhotia discloses detecting dystextia, which is a subset of aphasia, for the purpose of identifying a stroke in a patient (Abstract). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Cheatham, Ghaffari and Kostic combination to include monitoring specifically for dystextia as the type of aphasia, as taught and suggested by Lakhotia, for the purpose of identifying the occurrence of a stroke in a patient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419.  The examiner can normally be reached on Mon - Fri 9:00-6:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN PORTER/Primary Examiner, Art Unit 3792